DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 1/21/2021 which has been entered. Claims 6, 13 and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-21 are still pending in this application, with Claims 1, 8 and 15 being independent.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/12/2021, with respect to the rejection of Claims 1-21 have been fully considered and are persuasive.  The 103(a) rejection of Claims 1-21 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein the three contacts have not previously interacted with the agent. Applicant describes contacts previously interacting with agent’s once in the Specification (Specification: Page 8, Line 20 – Page 9, Line 3) stating: Alternatively, contact centers may seek to assign contacts to agents with whom they have has a recent previous interaction. There is no support in the Specification for a step of wherein a predetermined number of contacts not having previously interacted with an agent.
Claims 2-7 depend on Claim 1 and are rejected under a similar rationale.
Claims 9-14 depend on Claim 8 and are rejected under a similar rationale.
Claims 16-21 depend on Claim 15 and are rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra et al (2005/0135593 A1) in view of Flockhart et al (8,234,141 B1), and further in view of Erb (2009/0110157 A1).
As per Claim 1, Becerra teaches a method comprising: comparing, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, three contacts (Figure 1; Figure 2 – References 50, 60 and 61; Page 4, Paragraphs [0037] and [0038]); and selecting, by the at least one computer processor, a contact of the three contacts based on the comparing (Page 9, Paragraph [0089]).
Becerra does not teach the comparison being based on information about an agent; and wherein the comparing is based on a factor other than a time factor, a random factor, a priority factor, or a skill factor. However, Flockhart teaches a comparison being based on information 
(Note: In Column 3, Lines 51-57; Flockhart indicates agent information may include: agent effectiveness, revenue generating proficiency, cross-sell ability, proficiency at closing the sale, etc. In Column 8, Lines 33-48; Flockhart describes proficiency aspects as including agent effectiveness percentage, revenue generating proficiency, agent speed, cross-sell ability, etc.)
It would have been obvious to one of ordinary skill at the time of the invention to modify the method taught by Beccera with the method as taught by Flockhart to develop a mechanism that promotes efficient agent utilization in response to current call center conditions to ensure that customers seeking to cancel subscriptions are matched with agents skilled in customer retention.
The combination of Becerra and Flockhart does not teach wherein the three contacts have not previously interacted with the agent. However, Erb teaches wherein the three contacts have not previously interacted with the agent (Page 5, Paragraph [0044], [0046] – [0048], [0051] and [0053]). (Note: In paragraph [0044], Erb describes a mood logic unit that determines a customer satisfaction level of a contact. In paragraphs [0046] and [0047], Erb indicates that once a detected satisfaction level exceeds a threshold a flag in entered in the call record)
(Note: In paragraph [0048], Erb describes calls being processed for follow up communications. In paragraph [0051], Erb indicates the follow up includes the caller making make a second call and a determination is made as to how the call is to be handles. In paragraph [0053], Erb indicates that a specialized CSR receives the call in an attempt to resolve the caller issue [i.e. contact having no previous interaction with the agent]. It is found to be reasonable that 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Becerra and Flockhart with the method as taught by Erb to connect the caller with an agent that they have no history with for a fresh start in an attempt to salvage the relations that the caller has with the enterprise as it is easier to keep a customer than it is to get a new one.
As per Claims 2, 9 and 16, Becerra teaches wherein the factor is based on an agent performance measurement (Page 5, Paragraph [0046]; Page 8, Paragraph [0078]).
As per Claims 3, 10 and 17, Becerra teaches wherein the factor is based on a contact propensity measurement (Page 6, Paragraph [0060]).
As per Claims 4, 11 and 18, Becerra teaches wherein the factor is based on an agent score or percentile, or a contact score or percentile (Page 8, Paragraph [0078]).
As per Claims 5, 12 and 19, Becerra teaches wherein the selecting cannot be determined before the agent becomes available (Page 9, Paragraph [0089]).
As per Claims 6, 13 and 20, Becerra teaches wherein an outcome of the comparing is a measure of similarity of contact and agent scores (Page 6, Paragraph [0060]; Page 8, Paragraph [0085]; Page 9, Paragraph [0089]).
As per Claim 8, the combination of Becerra, Flockhart and Erb teaches a method as described in Claim 1 above. Becerra also teaches at least one computer processor (Figure 1; Figure 2 – References 50, 60 and 61; Page 4, Paragraphs [0037] and [0038]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Becerra and Flockhart with the method and system 
As per Claim 15, the combination of Becerra, Flockhart and Erb teaches a method and system as described in Claims 1 and 8 above. Becerra also teaches a non-transitory computer processor readable medium; and instructions stored on the medium (Page 4, Paragraphs [0033], [0039] and [0040]). It would have been obvious to one of ordinary skill at the time of the invention to modify the method, system and non-transitory computer processor readable medium taught by Beccera with the method and system taught by Erb to connect the caller with an agent that they have no history with for a fresh start in an attempt to salvage the relations that the caller has with the enterprise as it is easier to keep a customer than it is to get a new one.
Claims 7, 14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becerra et al (2005/0135593 A1) in view of Flockhart et al (8,234,141 B1), and further in view of Erb (2009/0110157 A1) as applied to Claims 1, 8 and 15 above, and further in view of Uba et al (2014/0270138 A1).
As per Claims 7, 14 and 21, the combination of Becerra, Flockhart and Erb teaches the method, system and article of manufacture taught by Claims 1, 8 and 15; but does not teach wherein the selecting is based on a behavioral pairing strategy. However, Uba teaches wherein the selecting is based on a behavioral pairing strategy (Figure 1 – Reference 132; Page 5, Paragraphs [0062], [0063] and [0065]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and article of manufacture taught by Becerra, Flockhart and Erb with the method, system and article of manufacture as taught by Uba to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McConnell et al (2005/0043986 A1), Torres et al (2008/0019500 A1), McKenna et al (9,917,951 B1), Korolev et al (2011/0069821 A1), Silvera et al (2008/0040206 A1), McCord et al (2014/0173078 A1), Algiene et al (2004/0117299 A1), Raamani et al (2016/0352907 A1) and CONWAY et al (2014/0355748 A1). Each of these describes system and methods for routing communications to agents within a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KHARYE POPE/Examiner, Art Unit 2652